Opinion bt
Mr. Chief Justice Brown,
It is not necessary to repeat here the details of this litigation, which appear in Williams et al. for use of Panagotacos v. Notopolos, 247 Pa. 554, and Same v. Same, 259 Pa. 469. It is sufficient for an intelligent consideration of the question raised on this appeal to say that, by our decree in the first case, a judgment in the court below was opened which had been entered in an amicable action of ejectment on a warrant of attorney in a lease for alleged breach of its terms. On the trial of the issue on the opened judgment a verdict was directed for the plaintiff. This was reversed on appeal by the defendant, for the reason that the plaintiff was not entitled to judg*474ment and a writ of habere facias possessionem for a broken condition of tbe lease: Vide opinion of Mr. Justice Potter, 259 Pa. 469. In reversing tbe judgment a venire facias de novo was awarded. This meant that tbe case should be disposed of in tbe regular and orderly way by tbe court below when reached on tbe trial list; but, instead of such disposition of it, on motion of defendant, it was stricken from tbe list and tbe proceeding dismissed at tbe costs of tbe plaintiff. While tbe learned court below understood clearly that we bad held tbe plaintiff was not entitled to judgment in tbe amicable ejectment, there was neither precedent nor authority for its irregular disposition of tbe case, and tbe order appealed from is reversed with a procedendo.